Citation Nr: 1714062	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  06-37 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial disability evaluation in excess of 20 percent for lumbar scoliosis. 

2. Entitlement to an initial disability evaluation in excess of 10 percent for migraine headaches. 

3. Entitlement to an evaluation in excess of 10 percent for temporomandibular joint disorder (TMJ) with mild tremors prior to January 8, 2010. 

4. Entitlement to an increased disability rating for TMJ with mild tremors, in excess of 20 percent disabling, from January 8, 2010 until March 13, 2016. 

5. Entitlement to an increased disability for TMJ with mild tremors, in excess of 30 percent disabling from March 14, 2016, and thereafter.

6. Entitlement to an initial compensable disability evaluation for chronic otitis externa. 

7. Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1980 to March 2005. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Houston, Texas. 

The issues on appeal were remanded by the Board in March 2012 for further development.

The issues of entitlement to an initial disability evaluation in excess of 20 percent for lumbar scoliosis and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. Throughout the appeal period the pertinent medical evidence reflects that the Veteran's migraine headaches have not been characterized by prostrating attacks occurring on an average once a month over the last several months.

2. Throughout the appeal period the pertinent medical evidence reflects the Veteran does not have chronic otitis externa manifested by swelling, dry and scaly or serous discharge, and itching requiring frequent and prolonged treatment.

3. Prior to January 8, 2010, the Veteran's service-connected TMJ was not manifested by inter-incisal range from of 30 millimeters of less.

4. From January 8, 2010 until March 13, 2016, the Veteran's service-connected TMJ was not manifested by inter-incisal range of 20 millimeters of less.

5. From March 14, 2016, the Veteran's service-connected TMJ has been manifested by an inter-incisal range of 7 millimeters.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 10 percent disabling, for migraine headaches have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(a), 3.159, 4.7, 4.124a, Diagnostic Code (DC) 8100 (2016).

2. The criteria for a compensable rating for chronic otitis externa have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.87, Diagnostic Code 6210 (2016).

3. The criteria for an evaluation in excess of 10 percent for the service-connected TMJ, prior to January 8, 2010, have not been met. 38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.150, Diagnostic Code 9905(2016).

4. The criteria for an evaluation in excess of 20 percent for the service-connected TMJ, from January 8, 2010 until March 13, 2016, have not been met. 38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.150, Diagnostic Code 9905(2016).

5. The criteria for an evaluation of 40 percent disabling, and no higher, for the service-connected TMJ, from March 14, 2016, have been met. 38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.150, Diagnostic Code 9905(2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016). If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7. The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Notably, "staged" ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Entitlement to an initial disability evaluation in excess of 10 percent for migraine headaches

In a May 2005 rating decision, the RO granted the Veteran service connection for migraine headaches with a 10 percent disabling evaluation. The Veteran contends that his migraine headaches were more severe than the initial 10 percent disability rating assigned.

The Veteran's migraine headaches are rated under DC 8100, which contemplates disability ratings for migraines. 38 C.F.R. § 4.124a, DC 8100 (2016).

Under Diagnostic Code 8100, the minimum noncompensable disability rating is warranted for migraines with less frequent attacks. A 10 percent disability rating is warranted for migraines resulting in characteristic prostrating attacks averaging one in two months over the last several months. A 30 percent disability rating is warranted for migraines resulting in characteristic prostrating attacks occurring on an average once a month over the last several months. The maximum 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. Id.

In a February 2005 VA medical examination report, the Veteran reported having reoccurring headaches diagnosed as migraines. The report reflects that the Veteran experiencing migraine attacks averaging once every 3 days lasting for 2 hours. The report noted the Veteran was able to continue working while experiencing migraines; however required medication.

A July 2007 VA medical examination report reflects the Veteran with migraine headaches occurring weekly. The report notes the Veteran's migraine headaches as not prostrating with ordinary activity possible during the duration of the headache.

A May 2014 VA examination report reflects the Veteran with headaches located on both sides of his head for duration of less than a day. The report further notes the Veteran's migraine headaches are not prostrating in nature.

A March 2016 VA medical examination report notes the Veteran with no prostrating headaches/ migraine attacks lasting less than a day.

Under DC 8100, a compensable rating is not warranted unless the evidence reflects the veteran with migraines with the characteristic of prostrating attacks averaging at least one every 1 months over several months. Here the medical evidence reflects the Veteran with migraine headaches that are not prostrating in nature. Based on the above, the Board finds that an initial increase rating in excess of 10 percent is not warranted.

Entitlement to an initial compensable disability evaluation for chronic otitis externa

In a May 2005 rating decision, the RO granted the Veteran service connection for chronic otitis externa with a 0 percent (noncompensable) disabling evaluation. The Veteran contends that his chronic otitis externa were more severe than the initial noncompensable disability rating assigned.

The Veteran's chronic otitis externa are rated under DC 6210. 38 C.F.R. § 4.87, DC 6210 (2016).

Under DC 6210, a 10 percent rating is warranted for chronic otitis externa with swelling, dry and scaly or serous discharge, and itching requiring frequent and prolonged treatment. This is the maximum scheduler rating for chronic otitis externa under DC 6210. 38 C.F.R. § 4.87, DC 6210.

A February 2005 VA medical examination report reflects the Veteran's ears with normal auricles, open and normal external canals, intact and normal tympanic membranes, normal mastoids, no active infection, and no active ear disease. The report further reflects diagnoses of recurrent wax impactions.

A July 2007 VA medical examination report notes the Veteran with no diagnosis of external otitis infection and no clinical findings. The examination report reflects the Veteran's ears with no deformity of the auricle, normal external canal, no aural polyps, normal tympanic membrane, and normal mastoids. The examination report noted that chronic otitis externa was not present at the time of examination.

A May 2012 VA medical examination report reflects the Veteran's ears with no diagnosis of a chronic ear disease at the time of examination. The examination report further noted that symptoms associated with chronic otitis externa such as: swelling; dry and scaly discharge; or itching requiring frequent and prolonged treatment was not found upon examination.

Based on the above, to include the supporting lay statements and medical records, the Board finds that a compensable rating for the Veteran's service-connected chronic otitis externa of the ears is not warranted. The clinical records do not reflect either of the Veteran's ears with swelling, dry and scaly or serious discharge, and itching requiring frequent and prolonged treatment. As such, a noncompensable rating is appropriate.

Entitlement to an evaluation in excess of 10 percent for temporomandibular joint disorder (TMJ) with mild tremors prior to January 8, 2010

In a May 2005 rating decision, the RO granted the Veteran service connection for TMJ with tremors with a 10 percent disabling evaluation. The Veteran contends that his TMJ with tremors was more severe than the initial 10 percent disability rating assigned.

The Board notes that the RO, in an April 2011 rating determination, increased the Veteran's disability evaluation for this disability from 10 to 20 percent and assigned an effective date of January 8, 2010. As such, this portion of the decision will discuss whether an initial disability rating in excess of 10 percent is warranted for TMJ with tremors, prior to January 8, 2010.

The Veteran's TMJ with tremors is rated under DC 9905, which contemplates disability ratings for the limited motion of temporomandibular articulation. 38 C.F.R. § 4.150, DC 9905 (2016).

Under the applicable criteria, a 10 percent disability evaluation is warranted for range of lateral excursion 0 to 4 mm. A 10 percent is also warranted for inter-incisal range 31 to 40 mm. A 20 percent is assigned for inter-incisal range from 21 to 30 mm. A 30 percent is assigned for inter-incisal range from 11 to 20 mm. A 40 percent is assigned for inter-incisal range from 0 to 10 mm. 38 C.F.R. § 4.150. 

A February 2005 VA medical examination reflects the Veteran can only open to an inter-incisal opening of 35mm. with obvious pain and no deviation of the mandible. The examination report noted the Veteran with a reciprocal click at 20mm. of opening on the right side and at 21 mm. of opening on the left side. The Veteran was found to be able to move 6mm. in right lateral excursion of the mandible and 8mm. in left lateral excursion, both with a clicking noise and pain. The Veteran's lateral excursive movements of the jaw were noted as within normal limits. There was pain to palpation bilaterally by the body of the mandible, the angle of the mandible the temporomandibular joint areas, the ears the temples and the pterygoid muscles.

A July 2009 VA medical examination report reflects the Veteran with a maximum inter-incisal opening of 41 mm., right lateral excursion of 10 mm., and left lateral of 7 mm. Crepitance with lateral movements clicking on movement, and severe pain on palpation was also noted.

In a January 8, 2010 VA Dentistry Note, the Veteran was found to have a maximum inter-incisal opening of 29 mm., right lateral excursion of 3 mm., and left lateral of 6 mm.

Based on the above, to include statements in support and medical treatment records, the Board finds that an initial rating in excess of 10 percent for TMJ with mild tremors prior to January 8, 2010 not warranted. Here, the claims folder reflects that prior to January 8, 2010 the evidence did not reflect an inter-incisal range of 30 mm or less. As such, a higher disability rating is not warranted.

The Board has also considered other analogous criteria to afford the Veteran a higher rating; however, the Veteran does not have loss of ramus, condyloid process, hard palate, or teeth due to loss of substance of body of maxilla or mandible. He also does not have nonunion or malunion of the mandible. 38 C.F.R. § 4.150.

Entitlement to an increased disability for TMJ with mild tremors, in excess of 20 percent disabling, from January 8, 2010 until March 13, 2016

As it relates to the issue of a higher evaluation for TMJ with tremors, the RO, in an April 2011 rating determination, increased the Veteran's disability evaluation for this disability from 10 to 20 percent and assigned an effective date of January 8, 2010. In a subsequent August 2016 rating decision, the RO assigned the Veteran's TMJ disability a 30 percent evaluation effective March 14, 2016.

A May 2012 VA medical examination report reflects the Veteran with inter-incisal range of 21 to 30 mm with greater than 4 mm on lateral excursion. The examination report further noted localized pain on palpation of joints and clicking or crepitation.

In a December 2, 2013 Dental Treat Plan, the Veteran was found to have a  maximum inter-incisal opening of 45 mm, with no pain to manipulation, no popping, no clicking, and no crepitus.

In an August 8, 2014 Dentistry Note, the Veteran was found to have a maximum inter-incisal opening of 29 mm, right lateral excursion of 7 mm, and left lateral of 5 mm.

On November 5, 2014, VA was in receipt of correspondence form the Veteran, in which he expressed his disagreement with an October 2014 SSOC continuing the denial of his increased rating claim for TMJ. The RO has incorrectly interpreted the correspondence as a claim for an increased rating for TMJ rather than a statement in support of the Veteran's claim on appeal.

A March 14, 2016 VA medical examination report reflects initial range of motion testing of 25 mm for inter-incisal, 6 mm for right lateral excursion, and 2 mm for left lateral excursion. On observed repetitive use the Veteran was found to have 18 mm for inter-incisal, 5 mm for right lateral excursion, and 2 mm for left lateral excursion. However, on repeated use over time the Veteran was found to have 7 mm for inter-incisal and 1mm for right lateral excursion.

In a March 2016 rating decision, the RO increased the Veteran's TMJ disability evaluation from 20 to 30 percent effective November 5, 2014. The Board acknowledges the August 2016 rating decision, in which the RO concluded that VA made a clear and unmistakable error in providing an effective date of  November 5, 2014 for the Veteran's 30 percent rating for his TMJ with mild tremors. The August 2016 rating decision concluded, as does the Board, that the appropriate effective date for an increase for the Veteran's TMJ with mild tremors is March 14, 2016.

As explained above, the claims folder reflects that from January 8, 2010 until March 13, 2016, the evidence did not reflect an inter-incisal range of 20 mm or less. As such, a preponderance of the evidence is against an evaluation greater than 20 percent for TMJ with mild tremors during this time.

Entitlement to an increased disability for TMJ with mild tremors, in excess of 30 percent disabling from March 14, 2016 and thereafter

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400. Unless specifically provided otherwise, the effective date of an award based on a claim for service connection or for an increase of compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor." 38 U.S.C.A. § 5110 (a). The implementing regulation clarifies this to mean that the effective date of an award of service connection or for increased compensation "will be the date of receipt of the claim or the date entitlement arose, whichever is later." 38 C.F.R. § 3.400. 

Regarding the assignment of effective dates for increased rating claim, 38 C.F.R. § 3.400 (o)(2) provides: "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date." 38 U.S.C.A. § 5110 (b)(2). The implementing regulation summarizes the criteria for an effective date of an award of increased compensation as the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim." 38 C.F.R. § 3.400 (o)(2). Thus, if a claim is received after a Veteran received treatment for a service-connected disability that shows the increase in disability, but the treatment occurred within the prior one year period and showed an increase in disability, then the effective date will be assigned as of that date of treatment. 

The Court has indicated that it is axiomatic that the fact that must be found, in order for entitlement to an increase in disability compensation to arise, is that the service- connected disability must have increased in severity to a degree warranting an increase in compensation. See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under section 5110(b)(2), which provides that the effective date of an award of increased compensation shall be the earliest date of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability). Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable." Id. at 521.

In this case the earliest date as of which it is factually ascertainable that an increase with regard to the Veteran's TMJ with mild tremors occurred subsequent to his January 8, 2010, 20 percent increase, is March 14, 2016, date of VA medical examination. 

As explained earlier, the March 14, 2016 VA medical examination report noted that on repeated use over time the Veteran was found to have 7mm for inter-incisal and 1mm for right lateral excursion. As the examination report reflects the Veteran with an inter-incisal range from 0 to 10mm, a 40 percent disability rating from March 14, 2016, is warranted. Under DC 9905, a 40 percent disability evaluation is the maximum schedular rating available. 38 C.F.R. § 4.150. As such, there is no legal basis upon which to award a higher evaluation or separate schedular evaluation.

Extraschedular 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321 (b)(1).

The Board finds that the symptoms associated with the Veteran's service-connected disabilities are specifically contemplated within the diagnostic codes. In short, the rating criteria reasonably describe the Veteran's service connected disabilities' symptomatology. The Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted.



ORDER

Entitlement to an initial disability evaluation in excess of 10 percent for migraine headaches is denied. 

Entitlement to an evaluation in excess of 10 percent for temporomandibular joint disorder (TMJ) with mild tremors prior to January 8, 2010 is denied. 

Entitlement to an increased disability rating for TMJ with mild tremors, in excess of 20 percent disabling, from January 8, 2010 until March 13, 2016, is denied.

Entitlement to an increased rating of 40 percent disabling, and no higher, for TMJ with mild tremors, from March 14, 2016, is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to an initial compensable disability evaluation for chronic otitis externa is denied. 


REMAND

The Board is conscious of Correia v. McDonald, 28 Vet. App. 158 (2016). Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. 

The Board has reviewed the Veteran's VA examinations throughout the appeal period findings and concludes that the findings associated with the reports do not meet the specifications of Correia. Specifically, the examinations do not contain range of motion testing of the Veteran's low back disability in the areas of active motion, passive motion, in weight-bearing, and nonweight-bearing. Given this, the Board is not satisfied that the examination reports findings are adequate for a contemporaneous rating, in regard to the issue being remanded. A further examination is thus necessary under 38 C.F.R. § 3.159 (c)(4).

As the Board is remanding the Veteran's claim of initial disability evaluation in excess of 20 percent for lumbar scoliosis, and as the outcome of the appeal of this issue may bear on the outcome of the issue of entitlement to a TDIU, the Board finds these issues to be inextricably intertwined. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered). Because the issues are inextricably intertwined, the Board is unable to review the issue of entitlement to a TDIU for the period, until the issue of entitlement to an initial disability evaluation in excess of 20 percent for lumbar scoliosis, is resolved. Id. Therefore, a remand of this issue is also necessary.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA medical examination to determine the current severity of his service-connected low back disability. The Veteran should be provided reasonable notice of the scheduled examination to ensure his ability to obtain transportation. The claims folder should be provided to the examiner in connection with the examination of the Veteran.

The claims file must be made available to and reviewed by the examiner in conjunction with the examination. All pertinent symptomatology and findings must be reported in detail. Any indicated diagnostic tests that are deemed necessary for an accurate assessment must be conducted. The examiner must record all pertinent medical complaints, symptoms and clinical findings in detail. Based on the examination and review of the record, the examiner should address the following: 

(a) Provide findings as to the range of motion of the thoracolumbar spine, tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and indicate whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination. The examiner should report (in degrees) the point at which pain is objectively recorded. In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the thoracolumbar spine is used repeatedly over a period of time. Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. 

(b) Indicate whether the Veteran experiences incapacitating episodes (physician-prescribed bed rest) and the frequency and total duration of such episodes over the course of a year. 

(c) The examiner should also identify any neurological impairment(s) associated with the Veteran's service-connected back disability, including any impairment manifested by pain and numbness and describe any symptoms and functional limitations associated with such impairment(s). 

(d) Finally, the examiner should describe any occupational impairment(s) associated with the Veteran's low back disability.

2. Obtain a VA medical examination in order to obtain a retrospective evaluation in regard to his service-connected low back disability.

The examiner should, to the extent possible, provide a retrospective opinion addressing prior range of motion of the low back disability, painful motion (and at what point it started), additional loss of motion after repetitions, and functional loss due to pain - considering active and passive motion as well as weight-bearing and nonweight-bearing considerations from April 2005. The examiner should further address, as pertinent, the following: factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.

3. Then, readjudicate the Veteran's claims in light of all the evidence of record. If any benefit sought is denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded an appropriate opportunity to respond. The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


